PER CURIAM.
This cause is per curiam affirmed except for the inclusion of costs in the final award.
There is no need for further discussion inasmuch as both parties concede in their appellate briefs that the issue of costs was not before the court on the date of the order now appealed. Accordingly, the award of costs is reversed, this cause remanded for the entry of an amended order and for such further proceedings on the costs issue as the court deems just and proper.
In all other respects, the trial judge’s order is affirmed,
LETTS, DELL and WALDEN, JJ., concur.